Citation Nr: 0518117	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-15 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than October 21, 
1996, for a grant of improved pension benefits.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.  He participated in ready operations in the 
contiguous waters of the Republic of Vietnam in July, August, 
and September 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Wichita, Kansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Board 
decision-remand on December 12, 2000, reopened the veteran's 
claim of entitlement to service connection for PTSD, which 
had been the subject of a prior final disallowance by the RO, 
and remanded that issue to the RO for further development of 
the evidence.  A Board decision-remand on March 15, 2004, 
denied entitlement to service connection for PTSD and 
remanded the issue of entitlement to an earlier effective 
date for a grant of improved pension benefits.  In a July 
2004 Partial Vacatur, the Board vacated its denial of 
entitlement to service connection for PTSD.  In July 2004, 
the Board remanded this case to the RO.  The case was 
returned to the Board in April 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The United 
States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

With regard to the issue of entitlement to an effective date 
earlier than October 21, 1996, for a grant of entitlement to 
improved pension benefits, the Board notes that: the 
veteran's claim for improved pension benefits was granted by 
a Board decision dated April 29, 1999, and that the Board 
decision was implemented by the RO in a June 1999 rating 
decision, which assigned an effective date of October 21, 
1996; and that, in September 1999, the veteran filed a timely 
notice of disagreement with the effective date which had been 
assigned by the RO.  

VA's General Counsel has held that: under 38 U.S.C. § 5103(a) 
of the VCAA, upon receipt of a substantially complete 
application, VA must notify the claimant of the information 
and evidence necessary to substantiate a claim for benefits; 
under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement; and, if 
in response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C. § 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, 38 U.S.C.A. 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.  

In the veteran's case, however, his claim for improved 
pension benefits was filed and granted prior to the effective 
date of the VCAA, November 1999, and no notice pursuant to 
38 U.S.C. § 5103(a) of the VCAA was furnished to him by VA.  
Under such circumstances, VAOPGCPREC 8-2003 does not apply to 
this appeal, and VA must comply with its duty to notify 
pursuant to the VCAA with regard to the earlier effective 
date issue.  As that has not yet been done, this case must be 
remanded to the AMC for that purpose.  

With regard to the issue of entitlement to service connection 
for PTSD, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2004).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) 
(2004).  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

In the veteran's case, it is undisputed that he did not 
engage in combat with the enemy in Vietnam, and so credible 
supporting evidence that a claimed in-service stressor 
occurred is required for service connection for PTSD pursuant 
to 38 C.F.R. § 3.304(f).  During the pendency of his appeal, 
the veteran alleged to have experienced several in-service 
stressors.  In August 2001, the Personnel Management Support 
Branch of Headquarters, United States Marine Corps (USMC), 
reported that none of the veteran's claimed stressors as 
described by the RO based on statements made by the veteran 
had verified by official records.  

One of the claimed in-service stressors which the veteran 
alleges resulted in PTSD is his learning while he was 
deployed to a United States base in Japan that a friend of 
his had been killed in action in Vietnam.  The veteran has 
identified this individual as Christopher LA G Raimey.  Lay 
statements were submitted in support of the appeal to the 
effect that the veteran and Christopher Raimey were friends 
as children and teenagers prior to entrance into military 
service by the veteran and his friend.  The veteran's 
representative submitted a printout from an internet website 
"Wall-USA" which purportedly shows that Christopher LA G 
Raimey died by hostile fire while on active military duty in 
Vietnam.  The Board takes judicial notice that the Vietnam 
Veterans Memorial Directory of Names, published by Vietnam 
Veterans Memorial Fund, Inc., lists Christopher LA G Raimey, 
PFC, USMC, of Topeka, Kansas, as a casualty on February 10, 
1971.  The death of Christopher LA G Raimey (CR) while 
serving in the Vietnam War has thus been verified.

It is not in dispute that the veteran did not witness the 
death of his friend CR, participate in the transport of CR's 
remains, or attend a funeral or memorial service for CR in 
February 1971.  Whether the veteran's learning of CR's death 
and his reaction to such news is a sufficient stressor to 
support a diagnosis of PTSD is a medical question.  See Cohen 
v. Brown, 10 Vet. 128, 143 (1997).
    
In November 2003, the veteran was seen at a VA mental health 
clinic by a staff psychiatrist, whose treatment note was as 
follows:

Patient seen for 20 minutes for supportive therapy and 
medication management.  Diagnosis: ptsd from service in 
Vietnam, depression
Chief complaint and history of present illness: Pt here for 
follow up in my med clinic.  He continues to have sx of 
chronic ptsd.  His mother passes away recently and his [sic] 
is having more trouble than usual sleeping.  I reviewed his 
stressors 
Affidavits and the described stressors from the service are 
more than sufficient trauma to directly cause ptsd.
Mental status exam: cooperative, pleasant
Plan: Current GAF is 40.  He is not employable at this time 
based on his ptsd and depression (which is secondary to the 
ptsd).  He will continue on his current meds.  rtc 3 mos.  or 
sooner prn.

The Board notes that the VA staff psychiatrist's November 
2003 diagnosis of PTSD was based on a finding that multiple 
claimed in-service stressors have caused the veteran to 
develop PTSD.  However, multiple claimed stressors have not 
been verified by official records or by credible supporting 
evidence.  Only the veteran's having heard while he was 
stationed in Japan that his friend CR died in service in 
Vietnam has been verified.  The Court has also held that a 
diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-8 (1994).  
The Court has also held that a medical opinion based upon an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the 
findings and opinion in November 2003 of the VA staff 
psychiatrist do not provide a basis for an allowance of 
entitlement to service connection for PTSD.  In this regard, 
the Board also notes that, while service connection for PTSD 
requires a link, established by medical evidence, between 
current symptoms and an in-service stressor, see 38 C.F.R. 
§ 3.304(f) (2004), in her treatment note the VA staff 
psychiatrist did not report any current symptoms of PTSD that 
she was finding to be linked to the claimed in-service 
stressor of the veteran's learning that CR died in Vietnam.

Nevertheless, under the provisions of 38 C.F.R. § 3.159(c)(4) 
(2004), a medical opinion is necessary to decide the 
veteran's claim for service connection for PTSD because the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
and this case will also be remanded to the AMC for that 
purpose.

In connection with the VA psychiatric examination to be 
performed while this case is in remand status, the Board 
notes that 38 C.F.R. § 4.125 (2004) provides that a diagnosis 
of a mental disorder shall conform to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV), and that the DSM-
IV diagnostic criteria for PTSD are:  

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:  (1) The person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others and (2) the 
person's response involved intense fear, 
helplessness, or horror.  

B.  The traumatic event is persistently 
re-experienced in one or more of the 
following ways:  (1) Recurrent and 
intrusive distressing recollections of 
the event, including images, thoughts, or 
perceptions.  (2) Recurrent distressing 
dreams of the event.  (3) Acting or 
feeling as if the traumatic event were 
recurring (includes a sense of reliving 
the experience, illusions, 
hallucinations, and dissociative 
flashback episodes, including those that 
occur on awakening or when intoxicated).  
(4) Intense psychological distress at 
exposure to internal or external cues 
that symbolize or resemble an aspect of 
the traumatic event.  (5) Physiological 
reactivity on exposure to internal or 
external cues that symbolize or resemble 
an aspect of the traumatic event.  

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
or more of the following:  (1) Efforts to 
avoid thoughts, feelings, or 
conversations associated with the trauma 
(2) efforts to avoid activities, places, 
or people that arouse recollections of 
the trauma (3) inability to recall an 
important aspect of the trauma (4) 
markedly diminished interest or 
participation in significant activities 
(5) 


feeling of detachment or estrangement 
from others (6) restricted range of 
affect (for example, unable to have 
loving feelings) (7) sense of a 
foreshortened future (for example, does 
not expect to have a career, marriage, 
children, or a normal life span).  

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two or more of the 
following:  (1) Difficulty falling or 
staying asleep (2) irritability or 
outbursts of anger (3) difficulty 
concentrating (4) hypervigilance (5) 
exaggerated startle response.  

E.  Duration of the disturbance (symptoms 
and criteria B, C, and D) is more than 
one month.  

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.  

The Board points out to the veteran that when a claimant, 
without good cause, fails to report for an examination which 
is necessary to establish entitlement to a benefit, and the 
examination was scheduled in conjunction with a reopened 
claim for a benefit which was previously disallowed, the 
claim shall be denied.  See 38 C.F.R. § 3.655(a), (b) (2004).

Accordingly, this case is REMANDED to the RO for the 
following:

1. The AMC should send the veteran a 
letter concerning his claim for an 
earlier effective date for the grant of 
entitlement to improved pension benefits 
which complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  The AMC should 
specifically inform the veteran of the 
nature of evidence necessary to 
substantiate his claim for an earlier 
effective date for the grant of 
entitlement to improved pension benefits, 
what evidence, if any, VA will request on 
his behalf, and what evidence he is 
requested to provide.  The RO should also 
request the veteran to submit any 
evidence in his possession that is 
potentially probative of his claim.  

2.  The AMC should arrange for the 
veteran to be scheduled for an 
examination by a specialist in 
psychiatry.  The claims file and a 
separate copy of this REMAND  must be 
made available to and reviewed by the 
examiner.  After a clinical interview of 
the veteran and a review of the pertinent 
records in the veteran's claims file, the 
examining psychiatrist should report 
whether the veteran meets the criteria of 
DSM-IV for a diagnosis of PTSD, and he or 
she should make specific findings as to 
whether DSM-IV criteria A through F for a 
diagnosis of PTSD have been met.  To 
assist the examiner in determining 
whether or not the veteran has PTSD due 
to an in-service stressor, the AMC should 
inform the examiner as follows: (1) the 
death of servicemember Christopher LA G 
Raimey by hostile fire in Vietnam in 
February 1971 has been verified; (2) the 
Board has found as facts that the veteran 
was informed of the death of Christopher 
LA G Raimey sometime in 1971 when he was 
at a United States base in Japan and that 
the veteran knew this individual prior to 
their entrances into military service; 
and (3) the other stressors which the 
veteran has alleged to have experienced 
during his active military service have 
not been verified.  If the examiner 
believes that PTSD was caused by an in-
service stressor, the examiner must 
identify which stressor claimed by the 
veteran is responsible for the 
conclusion.  The opinion by the examining 
psychiatrist as to whether the veteran 
meets the DSM-IV criteria for a diagnosis 
of PTSD and his or her finding as to 
whether a diagnosis of PTSD may be 
related solely to the veteran's 
experience in service of learning that 
someone he considered to be a friend had 
been killed in action in Vietnam must be 
accompanied by a complete rationale.  The 
examination report should be typed.

3.  Then, the AMC should re-adjudicate 
the veteran's claims based on 
consideration of the entire evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 



Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


